Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments on pages 6 and 7 of applicant argument form are the basis for the examiner allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s
amendment was given in an email from the attorney.
(Currently Amended) A method comprising:
detecting, for a vehicle in motion, a first impact to a front suspension and a second impact to a rear suspension, to identify a bump; 
deriving, when the bump is identified, an instantaneous vehicle speed based on a first operational parameter of the vehicle; 
calculating a correction factor for a second operational parameter of the vehicle based on the instantaneous vehicle speed[[,]]; and
aborting the method in response to detecting, between a time of the first impact and a time of the second impact, any of: a change in direction of travel of the vehicle in excess of a predetermined range; a longitudinal acceleration of the vehicle in excess of a first predetermined threshold; or a braking of the vehicle in excess of a second predetermined threshold,
wherein one or more criteria for identifying the bump include, between the time of the first impact and the time of the second impact, at least one of: that a direction of travel of the vehicle remains within the predetermined range; that a longitudinal acceleration of the vehicle does not exceed the first predetermined threshold; and that a braking of the vehicle does not exceed the second predetermined threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                 


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664